UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
ABBASS OLANREWAJU MUHAMMED,                       No. 03-4818
a/k/a Johnny Nykian, a/k/a Tyrone
Williams,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-03-101)

                      Submitted: August 18, 2004

                      Decided: September 3, 2004

Before WIDENER, WILKINSON, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

M. Timothy Porterfield, Charlotte, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Angela H. Miller,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.
2                    UNITED STATES v. MUHAMMED
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Abbass Olanrewaju Muhammed pled guilty to credit card fraud, 18
U.S.C. § 1029(a)(3) (2000), making a false statement on a passport
application, 18 U.S.C.A. § 1542 (West Supp. 2004), and related
offenses, and received a sentence of forty-four months imprisonment.
Muhammed appeals his sentence, contending that the district court
erred in determining the intended loss by using the maximum credit
carried on each stolen credit card or account number, U.S. Sentencing
Guidelines Manual § 2B1.1 (2002). We affirm.

   Muhammed, a citizen of Nigeria illegally in the United States, was
arrested in February 2003 after an investigation into false passport
applications he had submitted. A few days later, his apartment was
broken into by an unknown person, and his sister moved his belong-
ings to a storage unit. In March 2003, two search warrants were exe-
cuted on Muhammed’s luggage in the storage unit. Agents found
forty-nine rounds of ammunition, ninety-four unauthorized access
devices, and nineteen unauthorized identification documents. Most, if
not all, of the access devices were credit card account numbers listed
in seven notebooks (or "ledgers").

   Muhammed subsequently pled guilty to two counts of making a
false statement on a passport application, 18 U.S.C.A. § 1542 (Counts
One and Three); two counts of false use and representation of a Social
Security number, 42 U.S.C. § 408(a)(7)(B) (2000) (Counts Two and
Four); one count of using fraudulent identification, 18 U.S.C.A.
§ 1028(a)(7) (West Supp. 2004) (Count Five); one count of possess-
ing unauthorized access devices, 18 U.S.C. § 1029(a)(3) (2000)
(Count Six); one count of possessing fraudulent identification docu-
ments, 18 U.S.C.A. § 1028(a)(3) (West Supp. 2004) (Count Seven).*

   *Under the terms of the plea agreement, the government agreed not to
oppose dismissal of Count Eight, possession of ammunition by an illegal
alien, 18 U.S.C. § 922(g)(5) (2000).
                     UNITED STATES v. MUHAMMED                         3
   Muhammed had used thirteen of the credit card accounts and
caused an actual loss of $44,688.62. The probation officer recom-
mended that the intended loss should be determined by adding the
actual loss to the credit maximum for each of the unused credit
accounts and using a maximum of $500 for thirteen accounts with no
listed maximum and for eight American Express accounts, which had
unlimited credit. The total recommended intended loss was $206,020.
Muhammed contested the probation officer’s use of the credit maxi-
mum for certain accounts to estimate the intended loss. He argued that
only the loss should be used to determine his offense level. He also
asserted that the notebooks, or ledgers, belonged to a co-conspirator
named Jimmy Kottun.

   At the first sentencing hearing, the government introduced evi-
dence of an additional twenty-five credit accounts, only four of which
had a stated credit limit. The district court determined that the maxi-
mum credit amount for each unused credit account should be treated
as the intended loss for that card and that $500 was a reasonable
intended loss for the cards (or account numbers) with no credit limit.
The court found a total intended loss of $220,720. With respect to
Kottun, the court held that it would accept the government’s state-
ment that it had no information about Kottun and could neither sup-
port nor contradict Muhammed’s statement about him.

   Muhammed’s allocution to the court caused the district court to
question the validity of his guilty plea. The hearing was continued and
the issues resolved at a second hearing. The district court then sen-
tenced Muhammed to concurrent sentences of forty-four months on
Counts One through Four and Count Six, and to the statutory maxi-
mum of thirty-six months on Counts Five and Seven.

   In this appeal, Muhammed contends that the district court erred in
determining the amount of intended loss. We review de novo the dis-
trict court’s legal interpretation of the term "loss" as used in the sen-
tencing guidelines. United States v. Castner, 50 F.3d 1267, 1274 (4th
Cir. 1995). The district court’s determination of the amount of loss is
a factual matter reviewed for clear error. Id. Guideline section
2B1.1(a) provides a base offense level of 6 for crimes involving fraud
or deceit, with an enhancement under subsection (b) that is deter-
mined by the amount of loss suffered as a result of the fraud. The
4                    UNITED STATES v. MUHAMMED
amount of loss is the greater of the actual loss or the intended loss.
USSG § 2B1.1, comment. (n.2(A)). "Intended loss" is defined as "the
pecuniary harm that was intended to result from the offense . . . and
. . . includes intended pecuniary harm that would have been impossi-
ble or unlikely to occur. . . ." USSG § 2B1.1, comment. (n.2(A)(ii)).
Consequently, the intended loss amount may be used, "even if this
exceeds the amount of loss actually possible, or likely to occur, as a
result of the defendant’s conduct." United States v. Miller, 316 F.3d
495, 502 (4th Cir. 2003). When the loss must be estimated, "[t]he
court need only make a reasonable estimate of the loss." USSG
§ 2B1.1, comment. (n.2(C)). The 2002 Guidelines Manual provides
that, for unauthorized access devices, other than telecommunications
instruments, the loss is not less than $500 per access device. USSG
§ 2B1.1, comment. (n.2(F)(i)).

   Muhammed argues that the court erred in finding that he intended
to use every credit card account when he used only thirteen of them,
and that the district court’s assumption that he would have used the
credit available on each account to the maximum extent possible was
lacking in factual support. He argues that defense counsel’s estimate
of a loss between $70,000 and $120,000 was more reasonable.

   Three circuits have upheld use of the credit limit for unused unau-
thorized access devices to determine the intended loss. See United
States v. Manoocher Nosrati-Shamloo, 255 F.3d 1290, 1291 (11th
Cir. 2001) (defendant presented no evidence that he did not intend to
use all the credit available on cards applied for fraudulently); United
States v. Egemonye, 62 F.3d 425, 429 (1st Cir. 1995) (defendant
instructed runners to procure cash at or near credit limits with credit
cards purchased in sting operation); United States v. Sowels, 998 F.2d
249, 251 (5th Cir. 1993) (aggregate amount of unused balances of
stolen credit cards considered because victims were exposed to that
amount of loss). In Muhammed’s case, although he used only thirteen
of approximately ninety-four stolen credit card account numbers
before his arrest, he exceeded the credit limit on five cards. This evi-
dence supports the district court’s conclusion that the remaining vic-
tims were exposed to potential losses exceeding the credit limit for
each account. We conclude that the district court’s decision to use the
aggregate credit limit for the unused accounts with a known credit
limit was not clearly erroneous.
                    UNITED STATES v. MUHAMMED                      5
   We therefore affirm the sentence imposed by the district court. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        AFFIRMED